UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2296


In Re: CHRISTIE M. ADEMILUYI,

                Debtor.

-----------------------------

CHRISTIE M. ADEMILUYI,

                Plaintiff – Appellant,

          v.

CITIMORTGAGE, INCORPORATED; PENNYMAC HOLDINGS, LLC, f/k/a
PennyMac Mortgage Investment Trust Holdings, I LLC, by
PennyMac Loan Services, LLC its servicing agent; PENNYMAC
CORP., by PennyMac Loan Services, LLC its servicing agent;
PENNYMAC LOAN SERVICES, LLC,

                Defendants – Appellees,

TIMOTHY P. BRANIGAN,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:15-cv-00777-JFM; 14-00806)


Submitted:   March 28, 2016                 Decided:   April 1, 2016


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


April T. Ademiluyi, LAW OFFICE OF APRIL T. ADEMILUYI, Bethesda,
Maryland, for Appellant.    Robert A. Scott, BALLARD SPAHR LLP,
Baltimore, Maryland; John Lucian, BLANK ROME LLP, Philadelphia,
Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Christie    M.    Ademiluyi   appeals     from       the    district    court’s

orders dismissing her complaint for failure to state a claim,

Fed.   R.   Civ.   P.    12(b)(6),   because,         among    other    things,    she

lacked standing to challenge the transfer of her mortgage note.

She also appeals from the district court’s order denying her

motion for leave to amend her complaint.                     The court determined

that, because she lacked standing, amendment would be futile.

We   have   reviewed     the    record    and   the    arguments       presented   on

appeal, and we find no reversible error.                    Accordingly, we affirm

substantially      for    the   reasons    stated      by    the   district    court.

Ademiluyi v. Citimortgage, Inc., No. 8:15-cv-00777-JFM (D. Md.

Sept. 29, 2015 & Oct. 20, 2015).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                          3